Citation Nr: 1001359	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  02-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.

2. Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Robert Franklin Howell, 
Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1982 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2001 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Diego, California.

In a decision in November 2003, the Board remanded the claims 
for further development.  In a decision in September 2008, 
the Board denied the claims of service connection for 
posttraumatic stress disorder and major depression.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order, 
dated in August 2009, the Court granted a Joint Motion to 
Remand of the parties, the VA Secretary and the Veteran, who 
is represented by counsel, vacated and remanded the case to 
the Board for readjudication consistent with the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

The Board is deferring a decision on the claim of service 
connection for major depressive disorder until the 
development of the record is completed. 


REMAND

On the claim of service connection for posttraumatic stress 
disorder due to personal assault, the service personnel 
records show that the Veteran was store keeper and that he 
served aboard the U.S.S. PORTSMOUTH (SSN-707).  He did not 
serve in combat. 

The Veteran was counseled twice about his job performance 
over the period from March 1984 to January 1985 and he was 
not eligible for reenlistment.  The Veteran was separated 
from service because of unsatisfactory performance of his 
duties. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any psychiatric 
disorder to include posttraumatic stress disorder or major 
depression.

After service, VA records show that in January 2000 the 
Veteran stated after the Grenada operation in October and 
November 1983 he underwent major changes and he had 
disciplinary action for a "disrespectful attitude.  In 
September 2000, a VA therapist reported that based on the 
Veteran's self-report of death threats and constant 
harassment by shipmates and clinical notes of a VA 
psychiatrist the veteran met the criteria for post-traumatic 
stress disorder.

In a stressor statement in August 2005, the Veteran stated 
that he was physically assaulted and verbally abused during 
service, beginning in submarine school and aboard the 
PORTSMOUTH.  In March 2008, the Naval Criminal Investigative 
Service reported that there was no record of an investigation 
of an assault on the PORTSMOUTH.

On VA psychiatric examination in October 2007, the Veteran 
described an incident in service when he witnessed an assault 
and the perpetrators later threatened to throw him down 
stairs, and that he felt unsafe and fearful of his life, 
resulting in his subsequent poor performance.  He stated that 
on the Grenada operation he was punched by someone for no 
apparent reason and he was also grabbed and threatened by 
someone else.  The diagnosis was post-traumatic stress 
disorder. 

The VA examiner stated that the Veteran's described 
stressors, multiple conflicts with others and physical 
threats and assaults, were linked in a causative fashion to 
the development of symptoms of posttraumatic stress disorder.  



To ensure compliance with the Court's Order, additional 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board is deferring a decision on the claim of service 
connection for major depressive disorder until the 
development of the record is completed.

Accordingly, the claim is remanded for the following action.

1.  Afford the Veteran a VA examination by 
a psychiatrist to determine whether it is 
at least as likely as not that the Veteran 
has posttraumatic stress disorder based on 
in-service personal assault. 

In formulating the opinion, the VA 
psychiatrist is asked to address whether 
the behavior changes, a drop in work 
performance and being absent without 
leave, following the alleged assault, were 
indicative that a personal assault 
occurred.

The VA examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder must be made available 
for review by the examiner.  




2.  After the development has been 
completed, adjudicate the claim of service 
connection for posttraumatic stress 
disorder.  If the benefit sought remains 
denied, furnish the Veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


